DETAILED ACTION
Applicants’ arguments, filed 5 December 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection and Declaration Under 37 C.F.R. 1.130
The examiner previously rejected the instant claims as being anticipated by Kautzka et al. (International Journal of Nanomedicine, Vol. 12, 2017, pages 969-977). See pages 18-22 of the prior office action. This rejection has been withdrawn in view of declaration under 37 C.F.R. 1.130 submitted on 5 December 2022.

Claim Interpretation
The instant claims have been amended to recite that various ingredients are embedded inside the lipid bilayer. The examiner cites Leung et al. (Theranostics, Vol. 2(10), 2012, pages 1020-1036), as of figure 4 on page 1029, which is reproduced below with annotation by the examiner, in order to visually explain what is meant by “embedded inside the lipid bilayer.”

    PNG
    media_image1.png
    328
    1348
    media_image1.png
    Greyscale

For the purposes of examination under prior art, only the configuration described by structure “a” is understood to refer to embedding within the lipid bilayer.
The instant claims are understood to require that both the photosensitizer and the metal or inorganic nanoparticle are embedded within the lipid bilayer.
The examiner also notes that the claims recite a “liposomal system.” For the purposes of examination under prior art, the term “system” is understood to have essentially the same meaning as “composition.”

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6, 10-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US 2016/0136289 A1) in view of Leung et al. (Theranostics, Vol. 2(10), 2012, pages 1020-1036)1.
Puri et al. (hereafter referred to as Blumenthal after the second inventor) is drawn to photoactivatable, lipid based nanoparticles, as of Blumenthal, title and abstract. Said particles may have the following structure, as of the figure in the abstract of Blumenthal, which is reproduced below.

    PNG
    media_image2.png
    534
    718
    media_image2.png
    Greyscale

As to claim 1, the claim requires a lipid component. Blumenthal, page 11, Example 1, paragraphs 0142-0145 and Example 2, paragraphs 0146-0148, teaches a liposome with the following components, as of Blumenthal, page 12, left column, Table 2, reproduced below.

    PNG
    media_image3.png
    208
    476
    media_image3.png
    Greyscale

As to the required lipid component of claim 1, Blumenthal teaches DPPC in the above-reproduced table. This reads on the required lipid component.
As to claim 1, the claim requires a destabilizing agent comprising a metal nanoparticle and a photosensitizer. Blumenthal teaches the following in regard to the photosensitizer, as of Blumenthal, paragraph 0085, reproduced below.

    PNG
    media_image4.png
    133
    402
    media_image4.png
    Greyscale

The examiner understands the above-reproduced teaching of the photosensitizing agent being located within the lipid bilayer as reading on the requirement that the photosensitizer be embedded in the lipid bilayer.
As to the required active agent of claim 1, the calcein in Table 2 of Blumenthal is understood to be a model active agent. Blumenthal also teaches various anticancer active agents in paragraph 0091.
Blumenthal differs from the claimed invention because Blumenthal does not teach the required metal nanoparticle embedded in the lipid bilayer. 
Leung et al. (hereafter referred to as Leung) is drawn to liposomes which release their content in the presence of light, as of Leung, page 1020, title and abstract. Leung teaches that non-resonant gold nanoparticles can be used to mediate photothermal conversion and lead to light activated release of contents, as of Leung, page 1028, right column, section 3.2, which goes onto page 1029. Said gold nanoparticles may be embedded in the bilayer, as of Leung, page 1029, figure 4, reproduced below with additional annotation by the examiner, wherein the portion of the figure showing material embedded in the lipid nanoparticle is annotated by the examiner as “yes”.

    PNG
    media_image1.png
    328
    1348
    media_image1.png
    Greyscale

Leung is not anticipatory because Leung does not appear to teach a metal nanoparticle and a photosensitizer in the same embodiment.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the lipid bilayer embedded gold nanoparticles of Leung with the composition of Blumenthal. Both Leung and Blumenthal are drawn to liposomes which release their contents in the presence of light. Blumenthal teaches that photosensitizers embedded in the lipid bilayer may be used for this purpose, and Leung teaches that gold nanoparticles embedded in the lipid bilayer may be used for this purpose. As such, the skilled artisan would have been motivated to have combined the photosensitizers of Blumenthal with the gold nanoparticles of Leung in order to have predictably aided light-mediated release of liposome contents with a reasonable expectation of success. Combining prior art elements (e.g. photosensitizers and gold nanoparticles, as taught by Leung and Blumenthal) according to known methods (embedding in the lipid bilayer of a liposome, as taught by both Leung and Blumenthal) to yield predictable results (light-mediated liposome release of contents) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2144.06(I).
As to claim 1, the claim recites producing reactive oxygen species. Blumenthal teaches this as of at least paragraphs 0079 and 0094.
As to claim 1, the claim requires that the active agent is releasable from the liposome by exposure to high energy electromagnetic radiation. Blumenthal is silent to this, as Blumenthal is concerned with release of an active agent in the visible and infrared wavelengths, as of at least paragraph 0010. The visible and infrared wavelengths are not understood to be of sufficient energy to be “high energy electromagnetic radiation.” Nevertheless, the skilled artisan would have expected that the liposomes of Blumenthal would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Blumenthal to release their contents, as taught by Blumenthal in view of Blumenthal’s teaching of a “photoactivatable” liposome (e.g. as of the title of Blumenthal), the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Blumenthal is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
As to claim 2, Blumenthal teaches cholesterol in paragraph 0154. Cholesterol is understood to be a naturally occurring lipid.
As to claim 6, Leung teaches a gold nanoparticle as of pages 1028-1029.
As to claim 10, Blumenthal teaches anti-cancer agents and siRNA in paragraph 0091.
As to claims 11-12, Blumenthal teaches doxorubicin in paragraph 0091.
As to claim 13, Blumenthal teaches siRNA in paragraph 0091 – this reads on the required antisense oligonucleotide.
As to claims 14-15, Blumenthal teaches the use of folate as a targeting ligand for tumor targeting in paragraph 0164. The folate is understood to read on the required uptake material of claim 14 and the required ligand of claim 15.
As to claims 16-17, the claims require that the active agent is releasable from the liposome by exposure to photons with energies of at least 6 MeV in claim 16, and specifies x-rays or gamma rays in claim 17. The examiner notes that the 6 MeV energy in claim 16 is well above the energies normally used in x-ray imaging, and is generally on par with the energies used in radiation therapy for cancer. Blumenthal is silent to this, as Blumenthal is concerned with release of an active agent in near infrared wavelength, as of paragraphs 0010-0011. The near infrared wavelengths have energies orders of magnitude below the recited energy. Nevertheless, the skilled artisan would have expected that the liposomes of Blumenthal would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Blumenthal to release their contents, as taught by Blumenthal in view of Blumenthal teaching of a “photoactivatable” liposome (e.g. as of the title of Blumenthal), the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Blumenthal is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
As to claim 21, the DPPC of Blumenthal, abstract, is understood to read on the required phospholipid. Blumenthal also teaches cholesterol in paragraph 0154.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US 2016/0136289 A1) in view of Leung et al. (Theranostics, Vol. 2(10), 2012, pages 1020-1036), the combination further in view of Gross et al. (Molecular Vision, Vol. 19, 2013, pages 54-61).
Blumenthal is drawn to a liposome comprising an active agent and embedding a photosensitizer. Leung is drawn to a liposome embedding a gold nanoparticle in the lipid bilayer for photosensitive release. See the rejection above over Blumenthal in view of Leung. Blumenthal teaches DOPC in at least paragraph 0052. Blumenthal suggests ocular administration in paragraph 0100.
Neither Blumenthal nor Leung teach DOPC and DOTAP in combination.
Gross et al. (hereafter referred to as Gross) is drawn to administration of either paclitaxel (an anticancer agent) or verteporfin (a photodynamic agent) in cationic liposomes, as of Gross, page 54, title and abstract. Gross is drawn to treating choroidal neovascularization, as of Gross, page 54, title and abstract, which is a disease of the eyes. Gross teaches that the liposome is made from DOTAP and DOPC, as of Gross, page 55, right column, “Methods” section.
Gross does not appear to teach an active agent (e.g. paclitaxel) and a destabilizing agent (e.g. verteporfin) in the same embodiment.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the liposome of Blumenthal in view of Leung from DOTAP and DOPC. The combination of Blumenthal in view of Leung is drawn to a liposome for delivery of an active agent that entails the use of a destabilizing agent such as verteporfin or HPPH. Blumenthal suggests ocular administration in paragraph 0100. Gross is also drawn to delivery of a liposome comprising a destabilizing agent such as verteporfin, and teaches that DOTAP/DOPC is a useful lipid formulation for ocular administration. As such, the skilled artisan would have been motivated to have formulated the liposome of Blumenthal in view of Leung from DOTAP and DOPC for predictable ocular administration with a reasonable expectation of success.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US 2016/0136289 A1) in view of Leung et al. (Theranostics, Vol. 2(10), 2012, pages 1020-1036), the combination further in view of Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25).
Blumenthal is drawn to a liposome comprising an active agent and embedding a photosensitizer. Leung is drawn to a liposome embedding a gold nanoparticle in the lipid bilayer for photosensitive release. See the rejection above over Blumenthal in view of Leung.
None of the above references teach verteporfin.
Puri et al. (hereafter referred to as Puri) is drawn to phototriggerable liposomes, as of Puri, page 1, title and abstract. Said liposome has the following structure, as of Puri, page 3, Figure 1A, reproduced below.

    PNG
    media_image5.png
    517
    651
    media_image5.png
    Greyscale

Puri teaches the following photo-sensitive agents on page 7, relevant table reproduced below with annotation by the examiner.

    PNG
    media_image6.png
    820
    1542
    media_image6.png
    Greyscale

Puri is not anticipatory because in Puri, the photosensitizer appears to be in the interior aqueous space of the liposome rather than embedded in the bilayer.
It would have been prima facie obvious for one of ordinary skill in the art to have used verteporfin, as of Puri, as the photosensitizer in the composition of Blumenthal in view of Leung. Both Blumenthal and Leung teach a liposome comprising a photosensitizer that is intended to release active agent upon photoactivation, and both references use a photosensitizer. Puri teaches that verteporfin is a photosensitizer that is useful for making a liposome that is capable of releasing active agent upon photoactivation. As such, the skilled artisan would have been motivated to have used the verteporfin of Puri to have predictably acted as a photosensitizer to have predictably aided in the release of active agent from the liposome of Blumenthal in view of Leung upon photoactivation with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (verteporfin, as of Puri) for incorporation into a composition (that of Blumenthal in view of Leung), based on its recognized suitability for its intended use (action as a photosensitizer in a liposomal formulation). See MPEP 2144.07.
In the alternative, the skilled artisan would have been motivated to have substituted the verteporfin of Puri in place of the photosensitizers used in Blumenthal in view of Leung to have predictably aided in liposome release of contents upon photoactivation with a reasonable expectation of success. The simple substitution of one known ingredient (verteporfin, as of Puri) in place of another (the photosensitizers in Blumenthal and Leung) in order to have achieved predictable results (photo-activated release of active agents from liposomes) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 7-9, the verteporfin of Puri reads on the additional requirements of these claims.

Additional Relevant Reference
Prior to addressing applicant’s arguments, the examiner has addressed a reference that is newly cited on the information disclosure statement (IDS) added to the file record on 5 December 2022.
As an additional relevant reference, the examiner cites Clement et al. (Microchimica Acta, Vol. 184, 2017, pages 1765-1771), which was cited on the information disclosure statement (IDS) added to the file record on 5 December 2022. Clement et al. (hereafter referred to as Clement) teaches verteporfin conjugated to gold nanoparticles, and the effect of such a conjugate when combined with x-rays, as of Clement, page 1765, title and abstract.
As an initial matter, the examiner notes the following features of this reference.
First, Clement was published on 22 March 2017, which is less than a year prior to the earliest effective filing date of the instant application of 6 December 2017.
Secondly, Clement differs from the claimed invention because Clement does not teach a liposomal system. As such, the instant claims have not been rejected as being anticipated by Clement or prima facie obvious over Clement.
Third, Clement appears to have studied the interaction of the gold nanoparticle verteporfin conjugates with x-rays, as of Clement, page 1765, title and abstract, as well as most of page 1770 of Clement. The energy of the x-rays tested is not clear to the examiner. Regardless, Clement indicates that this composition results in singlet oxygen generation.
The relevance of Clement is understood to be that the skilled artisan would have expected that the combination of gold nanoparticles with verteporfin in Blumenthal and/or Puri cited above, whether or not presented in a liposome, would have been expected to have generated singlet oxygen upon irradiation by x-rays even if this feature was not specifically discussed by the above cited references. The discovery of a previously unappreciated property of a prior art composition (e.g. the effect of x-rays on the composition of Blumenthal and/or Puri by themselves or in view of each other), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I).


Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously presented obviousness rejections, as of applicant’s response on 5 December 2022 (hereafter referred to as applicant’s response).
Applicant argues that it would be incorrect to assume that the near-infrared and ultraviolet triggerable liposomes taught by Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25) (as well as the other cited references) would inherently be triggered by exposure to high energy electromagnetic radiation, as of applicant’s response, page 11, second and third paragraphs. Applicant presents scientific reasoning alleging to support this position, as of applicant’s argument, page 12, wherein the scientific reasoning presented by applicant in applicant’s response is reproduced in part below.

    PNG
    media_image7.png
    137
    626
    media_image7.png
    Greyscale

The examiner disagrees with applicant’s position that the photon must exactly match the energy difference between the ground state and the excited state to be effective. In support of the examiner’s disagreement, the examiner cites Grimes (“Patient-Specific Internal Dose Calculation Techniques for Clinical Use in Targeted Radionuclide Therapy”, Thesis, The University of British Columbia, February 2013, pages i-xxii and 1-164), which is cited on the PTO-892 attached to this office action. Grimes teaches graphs of x-ray mass attenuation coefficients as a function of x-ray energy on page 14, figure 2.2, reproduced below.

    PNG
    media_image8.png
    874
    958
    media_image8.png
    Greyscale

The examiner notes that the original graphs appear in color, with different colors indicating the portion of the mass attenuation coefficient caused by Rayleigh scattering, the photoelectric effect, Compton scattering, pair production, and the total. Grimes teaches the photoelectric effect and Compton scattering on pages 15-16, relevant text reproduced below.

    PNG
    media_image9.png
    373
    642
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    432
    621
    media_image10.png
    Greyscale

As best understood by the examiner, if it were true that the photon energy must exactly match the difference between the ground and excited state as asserted by applicant, then the mass attenuation coefficient would be very high at specific electromagnetic energies and very low at other electromagnetic energies, e.g. would form peaks at specific energies and would be almost zero at other energies. And in fact, some amount of peak-forming is seen in the graphs for Pb and NaI(Tl) due to increased photoelectric effect at specific energies; these are often referred to as the K-edge due to matching the energy required to remove a K-shell electron. However, the existence of K-edge peaks does not mean that the x-rays must exactly match the energy needed to remove a photoelectron; in contrast, the existence of the K-edge means that the ability to remove a photoelectron is increased when the energy of the photon matches the energy difference between the excited state and the ground state. As such, applicant’s argument that there must be an exact match between the photon energy and the energy difference between the ground state and the excited state appears to be incorrect.
This is relevant to the applied rejection because the skilled artisan would have expected that the compositions of the cited prior art references would have achieved some degree of interaction with high energy photons such as x-rays even if the photon energy did not exactly match the difference between the ground state and the excited state.
The examiner further takes the position that applicant’s argument regarding an exact match between photon energy and the energy difference between the ground and the excited state becomes less relevant for claim 16 than it is for claim 1. This is because claim 16 requires photon energies of at least 6 MeV (i.e. at least 6000 keV). The above-reproduced graphs indicate that at these photon energies, the interaction of photons with matter occurs primarily in the form of either pair production (which refers to production of an electron-positron pair) or Compton scattering, with the photoelectric effect being basically zero under these photon energies. The above-reproduced graphs indicate that for Compton scattering and pair production, the photon energy need not match the energy difference between the ground and excited state.
Therefore, applicant’s argument that the skilled artisan would not have expected the composition of the prior art to have been reactive to x-rays because of a lack of an exact match between x-ray energy and the difference between the ground state and the excited state is not persuasive, because such an exact match is not needed for x-rays to be effective.
The examiner clarifies that the Grimes reference is not part of the statement of rejection, and is cited to show what the skilled artisan would have known about the interaction of x-rays with matter at the time of filing.
Applicant then makes the following argument on page 13, relevant text below.

    PNG
    media_image11.png
    88
    640
    media_image11.png
    Greyscale

This is not persuasive. High energy photons (e.g. those of at least 5 keV) are capable of removing outer shell electrons from atoms via Compton scattering, as shown above. In contrast, photons of orders of magnitude lower energy such as visible light would not have been able to have fully removed outer shell electrons from atoms via Compton scattering because they would not have had enough energy to have done so. In contrast, while lower energy photons may have been able to have excited an electron from a ground state to an excited state or to have caused a particular chemical bond to vibrate, they would not have been able to have fully removed the electron from its orbit around the nucleus. As such, the examiner takes the position that the ability of higher energy photons to full remove electrons would have resulted in greater effects due to higher incident energy, at least when broadly comparing between visible-infrared light and 5+ keV radiation.
Applicant then presents the following argument regarding Chernekov radiation.

    PNG
    media_image12.png
    134
    634
    media_image12.png
    Greyscale

This is not persuasive. As best understood by the examiner, an oxygen atom which has lost an electron due to Compton scattering (or the photoelectric effect) would have been a reactive oxygen species as the lack of this electron would have rendered the oxygen atom unstable and therefore highly reactive. The discussion of Chernekov radiation in the visible range does not appear to be relevant because visible radiation is not needed for the generation of reactive oxygen species.
Applicant then argues the following on the last paragraph of page 13.

    PNG
    media_image13.png
    137
    648
    media_image13.png
    Greyscale

This is not persuasive. The case that the skilled artisan would have expected that the combination of verteporfin and gold nanoparticles would have been expected to have resulted in singlet oxygen generation, regardless of whether they would have been present in a liposome. This determination is made in view of Clement et al. (Microchimica Acta, Vol. 184, 2017, pages 1765-1771), which is discussed in greater detail above in the section entitled “Additional Relevant Reference.” Clement indicates that the combination of verteporfin and gold nanoparticles can produce singlet oxygen when irradiated with x-rays (i.e. high energy photons). As such, the skilled artisan would have expected this combination of verteporfin and gold nanoparticles to have produced singlet oxygen when irradiated with x-rays regardless of whether or not the combination of verteporfin and gold nanoparticles was embedded in a liposome bilayer or not.

Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5 December 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited on the IDS submitted on 5 December 2022.